Citation Nr: 0414935	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  00-12 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for depression, claimed 
as secondary to service-connected bilateral foot disability.

2.  Entitlement to a rating in excess of 10 percent for right 
foot hallux valgus (with arthritis).

3.  Entitlement to a rating in excess of 10 percent for left 
foot hallux valgus (with arthritis).

4.  Entitlement to a compensable rating for bilateral pes 
planus.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1969 to May 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2000 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  The 
veteran testified at a Travel Board hearing before the 
undersigned in December 2003; a transcript of the hearing is 
of record. 

In a July 2003 Board Remand, it was noted that the only issue 
on appeal was service connection for depression, claimed as 
secondary to a bilateral foot disability.  However, on closer 
review, the Board has determined that a liberal 
interpretation of the Substantive Appeal is in order, and 
that the veteran properly perfected the appeal of all four 
issues listed on the preceding page. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002) the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding notice requirements under the 
VCAA.  Here, the notice provided appears to be adequate.  
Furthermore, at the December 2003 Travel Board hearing, the 
veteran waived any further VCAA notification.  

During the hearing, the veteran asserted that his bilateral 
foot disability has increased in severity since his last VA 
examination in November 2001.  Furthermore, although he 
reported ongoing VA treatment for his foot disorder(s), the 
most recent VA outpatient treatment records showing treatment 
of the veteran's feet are from August 1997.  In light of the 
allegations of increased disability and the likelihood that 
pertinent VA medical records (which are constructively of 
record) have not been associated with the claims file, 
further development is indicated.  

The veteran has appealed the RO's denial of service 
connection for depression, claimed as secondary to his 
bilateral foot disorder.  At the December 2003 hearing, he 
indicated that his VA psychiatrist had related the depression 
to his service-connected foot disorder.  He was not sure 
whether such comment was noted in the treatment records.  
Although the claims file contains records of VA psychiatric 
treatment from February 2002, the veteran noted that he is 
receiving ongoing treatment, suggesting that pertinent 
records may be outstanding.  As such records are 
constructively of record, and may contain relevant 
information, they must be obtained and associated with the 
claims file.  Furthermore, the veteran noted several sources 
of private medical treatment, the records of which have not 
been associated with the claims file despite several attempts 
by the RO.  As the case is being remanded for the development 
noted above, the veteran should be given the opportunity to 
submit the additional private medical records himself.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should obtain complete copies 
of any private and VA clinical records 
(not already associated with the claims 
file) of any treatment the veteran has 
received for his feet and for 
depression.  He should assist in this 
matter by identifying all sources of 
treatment and providing any necessary 
releases.  He should be advised of any 
pertinent records VA is unable to 
obtain, and given the opportunity to 
obtain and submit such records himself.

2.  The RO should then arrange for a VA 
orthopedic examination to ascertain the 
current severity of the veteran's service 
connected right and left foot hallux 
valgus with arthritis, and bilateral pes 
planus.  The veteran's claims folder must 
reviewed by the examiner in connection 
with the examination.  Any indicated 
tests or studies (specifically including 
range of motion studies) must be 
completed.  The examiner should explain 
the rationale for any opinion given.

3.  The RO should review the record and 
arrange for any further development 
suggested by the results of the 
development requested above.  
Specifically, if any treatment records 
obtained include a medical opinion 
relating the veteran's depression to his 
service-connected bilateral foot 
disorder(s), the RO should obtain a 
psychiatric advisory opinion regarding 
that matter.  

4.  The claims should then be re-
adjudicated.  If any remains denied, the 
RO should issue an appropriate 
Supplemental Statement of the Case and 
provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this remand is to compile all evidence 
necessary to decide this claim.  No action is required of the 
appellant until he is notified.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

